UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 30, 2012 Date of Report (Date of earliest event reported) PLURES TECHNOLOGIES, INC. (Exact name of registrant as specified in its Charter) Delaware 1-12312 95-3880130 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5297 Parkside Drive Canandaigua, NY 14424 (Address of principal executive offices) (Zip Code) (585) 905-0554 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.01 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement of Certain Officers Burton Weinstein has been elected a director of the Company effectiveSeptember 30, 2102 for the period ending December 31, 2012. Mr. Weinstein is a managing directorof Cedarview Opportunities Master Fund LP ("Cedarview"), an investor in the common stock of the Company. Since January 1, 2011, Cedarview has invested approximately $700,000 in the common stock of the Company and Mr. Weinstein has invested approximately $75,000 in the common stock of the Company. In addition Cedarview is in the process of advancing approximately $250,000 to the Company for working capital purposes, ultimately in exchange for a 12 month, 10% secured note convertible into common stock at $3.00 per share and a warrant to purchase an equivalent amount of common stock. Mr. Weinstein has amajority interest in Cedarview. Mr. Weinstein was elected a director as a representative of Cedarview. Item 8.01 Other Events In the Company's Report on Form 10-Q for the period ended June 30, 2012, filed on or about August 14, 2012, the Company indicated that it believes that, existing cash and additional equity or debt financing being sought in the amount of approximately $2 million would be adequate to support its planned level of operations for at least the next 12 months. The Company estimates it will need an additional approximately $1.0 million for equipment, in addition to the $2 million set forth above during 2012. The Company has obtained funding in the form of discretionary loans from certain of its investors and management, which are designed to meet the Company's month to month needs. The lenders are receiving 10% notes which are expected to be exchanged for twelve month10% secured notes convertible into common stock of the Company at $3.00 per share and warrants to purchase an equivalent amount of common stock of the Company, which when entered into, will be reported on Form 8-K. The Company plans to raise additional equity financing over the next twelve months in order to fund growth and ongoing operations, of which there can be no assurance. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DateOctober 2, 2012 Plures Technologies, Inc. By:/s/ David R. Smith David R. Smith CEO
